Citation Nr: 1007678	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-39 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for degenerative joint 
disease of the lumbar spine from May 5, 2005?

2.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease.   

3.  Entitlement to a compensable evaluation for residuals of 
a scaphoid fracture of the right hand.  

4.  What evaluation is warranted for Wolff-Parkinson-White 
syndrome, tachycardia, from May 5, 2005 to June 28, 2007?

5.  What evaluation is warranted for Wolff-Parkinson-White 
syndrome, tachycardia, from June 29, 2007?

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to specially adapted housing.

REPRESENTATION

Appellant represented by:	Teena M. Petro, Agent


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1994 to May 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The case subsequently was transferred 
to the RO in Columbia, South Carolina and that office 
forwarded the appeal to the Board.

In an April 2009 rating decision, the RO increased the 
disability rating for Wolff- Parkinson-White syndrome, 
tachycardia, from noncompensable to 30 percent, effective 
from June 29, 2007.

The record reflects that the Veteran requested a Travel Board 
hearing before a Veterans Law Judge but that he subsequently 
cancelled the hearing request.

The issue of entitlement to specially adapted housing is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

In December 2009, the Veteran withdrew his appeal of his 
claims of entitlement to higher initial increased ratings for 
degenerative joint disease of the lumbar spine and Wolff- 
Parkinson-White, syndrome, tachycardia; his claims of 
entitlement to increased ratings for gastroesophageal reflux 
disease and residuals of a scaphoid fracture of the right 
hand; and his claim of entitlement to service connection for 
a right shoulder disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim of entitlement to a higher 
initial evaluation for degenerative joint disease of the 
lumbar spine have been met.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim of entitlement to an 
increased evaluation for gastroesophageal reflux disease have 
been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202, 
20.204.

3.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for a compensable evaluation 
for residuals of a scaphoid fracture of the right hand have 
been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202, 
20.204.

4.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim of entitlement to a higher 
initial evaluation for Wolff-Parkinson-White syndrome, 
tachycardia have been met.  38 U.S.C.A. § 7105(d)(5); 38 
C.F.R. §§ 20.202, 20.204.

5.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim of entitlement to service 
connection for a right shoulder disorder have been met.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202, 20.204.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2006, the Veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
November 2006 statement of the case.  This perfected his 
appeal as to his claims for entitlement to higher initial 
increased ratings for degenerative joint disease of the 
lumbar spine and Wolff-Parkinson-White syndrome, tachycardia; 
increased ratings for gastroesophageal reflux disease and 
residuals of a scaphoid fracture of the right hand; and 
entitlement to service connection for a right shoulder 
disorder. 

In a December 2009 rating decision, the RO granted 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  Thereafter, in a December 2009 statement, the 
Veteran stated that since his claim for entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders had been 
approved, he did not see a need to continue work on his 
remaining appeals.  The Board finds the Veteran's statement 
is sufficient to represent a withdrawal of his appeals of all 
compensation claims.
 
A substantive appeal may be withdrawn on the record at a 
hearing by the Veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal concerning all issues save 
his claim of entitlement to specially adapted housing there 
remain no allegations of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to 
review these issues.


ORDER

The appeal of the claim of what evaluation is warranted for 
degenerative joint disease of the lumbar spine from May 5, 
2005, is dismissed.

The appeal of the claim of entitlement to an evaluation in 
excess of 10 percent for gastroesophageal reflux disease is 
dismissed.

The appeal of the claim of entitlement to a compensable 
evaluation for residuals of a scaphoid fracture of the right 
hand is dismissed.

The appeal of the claim of what evaluation is warranted for 
Wolff-Parkinson-White syndrome, tachycardia, from May 5, 2005 
to the present, is dismissed.

The appeal of the claim of entitlement to service connection 
for a right shoulder disorder is dismissed.


REMAND

During the course of this appeal, the Veteran filed a claim 
seeking entitlement to specially adapted housing.  The RO 
denied the Veteran's claim for entitlement to specially 
adapted housing in an August 2008 rating decision.  In 
December 2008, the Veteran filed a notice of disagreement as 
to the August 2008 rating decision which denied entitlement 
to specially adapted housing.  

The Board notes the Veteran has not been furnished a 
statement of the case which addresses this issue.  In such 
cases, under judicial precedent, the appellate process has 
commenced and the Veteran is entitled to a statement of the 
case on the issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The Board acknowledges the appellant's December 2009 
correspondence.  Given that specially adapted housing is not 
an additional award of compensation, and the fact that the 
appellant has never been issued a statement of the case on 
this matter, the undersigned is compelled to conclude that 
Manlincon requires this remand.

Accordingly, the case is REMANDED for the following action:

The RO must provide the Veteran with a 
statement of the case addressing the issue 
of entitlement to specially adapted 
housing.  The Veteran must be advised that 
he must file a timely substantive appeal 
before the Board may exercise jurisdiction 
over this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


